                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                 NO. 7:18-CR-12-D

UNITED STATES OF AMERICA

                 V.                               ORDER TO SEAL

EDUARRDO ROMERO MARTINEZ



      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 61

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a filed copy of the Motion and a

signed copy of the Order to the United States Attorney's Office.

      IT IS SO ORDERED, this the t~ day of       fibtv4 ., 2020.



                                       J   ES C. DEVER III
                                       United States District Judge
